DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and arguments, filed 11/4/2021, have been reviewed and considered.  Claims 1, 3, 5 and 6 have been amended and claim 7 has been added.  Therefore, claims 1-7 are currently pending.  The drawing objection(s) of the previous Office Action has been overcome in light of the Drawings filed 11/4/2021.  Please note the Office Action below in relation to 35 U.S.C. 112(b) rejections of the previous Office Action that were not addressed by the applicant in the response and new 35 U.S.C. 112(b) rejections based on the applicant’s amendment. 
Applicant’s amendment and corresponding arguments are not considered persuasive in overcoming the prior art rejections of the previous Office Action for the following reasons.  Firstly, the applicant argues that the thimble of BALDET (FR 2603312) has a rigid frame and is therefore not formed of elastomeric material as claimed.  Note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  SAVIDES (US2017/0215494), which rejects claims 3 and 5 under 35 U.S.C. 102(a)(1) and is the main reference within the 35 U.S.C. 103 
Secondly, the applicant seems to argue that the element (4a) of SAVIDES is not a “thimble” as claimed.  Note that the applicant appears to be reading in functional limitations of a thimble’s purpose.  The fact that SAVIDES is for holding a food item such as a vegetable for cutting/peeling is irrelevant.  A “thimble” is a device that is capable of protecting a user’s finger from being poked by a needle during sewing (i.e. functional).  Since element (4a) of SAVIDES is for the purpose of protecting a user’s finger from a sharp object (knife, potato peeler) and is fitted over a user’s finger, the element (4a) of SAVIDES can be considered a “thimble” as claimed because it is fully capable of functioning to protect a user’s finger from being poked by a needle if worn during sewing.  What structural elements of the applicant’s thimble is different than that of SAVIDES?  
Additionally, regarding the claim language associated with the function of pushing a needle into a fabric and drawing the needle from the fabric while gripping the needle, note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, such as in this case, then it meets the claim.  
Additonally, see the use of BALDET within the 35 U.S.C. 103 rejection below (and in the previous Office Action) as it relates to the “cut-away” as claimed.  BALDET clearly discloses multiple interpretations of a “cut-away” therewithin (figures 1 and 2 thereof).  Note that the applicant has not claimed that the cut-away is on a sidewall of 
  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, the applicant recites “wherein the capped thimble comprises a rigid polymeric cap” within lines 1-2 of the claim.  However, “a rigid polymeric cap” has already been previously introduced within amended claim 3 (parent claim).  It appears that the rigid polymeric cap claimed of claim 4 is the same as the rigid polymeric cap claimed of claim 3.  Accordingly, a “the” or “said” should proceed any occurrence of “rigid polymeric cap” after the first occurrence thereof.  An example amendment to claim .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recites the limitation "said elastomeric band" in line 9 of claim 1 and line 8 of claim 7 (the phrase also appears in the last line of claim 1 and the second to last line of claim 7).  There is insufficient antecedent basis for this limitation in the claims.  Is the applicant referring to the previously claimed, “flexible elastomeric strip”?
Regarding claims 1 and 7, the applicant recites “a second friction enhancing surface being formed on said elastomeric band in the region adjacent said cutaway”.  It appears that the applicant is referring to the friction enhancing surface (24) (including 28) as shown in the figures.  Based on the applicant’s originally filed disclosure it appears that the friction enhancing surface (24) is located on the thimble portion (20), 
Claims 1 and 7 recite the limitation "the region adjacent said cutaway" multiple times within each claim.  There is insufficient antecedent basis for this limitation in the claims.
Claims 3 and 5 recites the limitation "the slip resistant surface" in lines 10-11 of both claims.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are dependent from at least one of the above rejection claims and therefore also rejected under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAVIDES (US 2017/0215494 A1).
Regarding claim 3, SAVIDES discloses a gripper and protector device (2) comprising an elastomeric dome (4b including 6a) formed (projecting in a one direction) at an end of an elastomeric band (flexible strap 16) with a capped thimble (4a) (note capped portion 6a) formed (projecting in the one direction) at an opposing end of the elastomeric band (16) (Figures 1, 2 and 5) (materials discussed in para 0022 and 0025).  
.          

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAVIDES (US 2017/0215494 A1) in view of BALDET (FR 2603312).
Regarding claims 1, 4, 6 and 7, SAVIDES discloses a gripper and protector device (2) as discussed above.  SAVIDES discloses the thimble (4a) comprising a rigid polymeric cap (6a); however, SAVIDES fails to disclose the cap formed with a cutaway on a surface contiguous with the friction-enhancing surface of the thimble (portion of elastomeric band that defines thimble) wherein the cap further comprises an upper slip-resistant surface circumscribed by a ridge atop the cap.  BALDET teaches a gripper and protector device, specifically a thimble, comprising a rigid cap (Figures 1 and 2).  In one embodiment, the rigid cap of BALDET is the interpreted as the top of the thimble (1) wherein the top surface comprises a slip-resistant surface (4) circumscribed by a ridge defined by a cut-away or recess (around 3 or 13) atop the cap (Fig. 2).  Note that the 
Additionally, note that the last five lines of claim 1 are considered purely functionally containing no further limiting structure.  Because SAVIDES in view of BALDET discloses all the structure as claimed by the applicant, SAVIDES in view of BALDET is considered fully capable of providing the claimed function (particularly, the use of the device for sewing).  Note that the device (2) of SAVIDES protects the fingers of a user from sharp objects (discussed throughout specification) and the thimble 
Regarding claim 2, the process of “dual shot injection molding” is product-by-process language and therefore considered purely functional.  SAVIDES discloses the cap (6a) and elastic thimble portion (4a) being a unitary structure (interlocking the cap with the thimble portion) formed of “an injection molded plastic or elastomeric material” (para 0022).  Accordingly, SAVIDES discloses the final product as claimed, thus meeting the requirement of product-by-process claim language.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732